 FRUEHAUF CORPFruehauf CorporationandTruck Drivers and Help-ersLocalUnion No.568, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases 15-CA-8201 and 15-RC-669127 February 1985SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 22 October 1984 Administrative Law JudgeRichard J. Linton issued the attached supplementaldecision. The General Counsel filed exceptions anda supporting brief, and the Respondent filed cross-exceptions and a supporting brief. The Respondentalso moved to strike the exceptions of the GeneralCounsel. IThe Board has considered the decision and therecord2 in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,and conclusions and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IT IS FURTHER ORDERED that the election heldon 16 October 1980, in Case 15-RC-6691 is setaside and that Case 15-RC-6691 is remanded to theRegional Director for the purpose of conducting asecond election.[Direction of Second Election omitted from pub-lication.]'On 16 October 1980, the election was conducted pursuant to a Stipu-lation for Certification Upon Consent Election The tally of ballots shows12 for and 6 against the Petitioner,there were no challenged ballots TheBoard adopted the recommendation of the Acting Regional Director tooverrule the Respondent's objections and certify the Union (13 April1981) (not included in the Board's bound volumes).Upon the Respond-ent's alleged refusal to bargain, the Board granted the General Counsel'sMotion for Summary Judgment and found the Respondent violated Sec8(a)(5) 265 NLRB 1295 (1982) The Fifth Circuit denied enforcement tothe Board'sOrder, remanded the proceeding to the Board for a completerecord, andset asidethe certification 720 F 2d 1398 (5th Cir 1983) TheBoard then remanded the case to the Regional Director who, in turn,consolidated the electionobjectionsand unfair labor practice proceedingfor a hearing before an administrative law judge.In light of the Board's disposition of the case herein, the Respond-ent's motion to strike the General Counsel's exceptions is deniedSUPPLEMENTALDECISIONSTATEMENT OF THE CASERICHARD J. LINTON,Administrative Law Judge. Thiscase of employer objections to a union victory in an403election conducted on October 16, 1980, appears in thecontext of an unfair labor practice proceeding because ofthe consolidation with a "technical" 8(a)(5) complaintafter a remand from the United States Court of Appealsfor the Fifth Circuit for the purpose of holding a hearingto develop a complete record on the objections. Basedon the evidence of a full record, I find that the Unionpolluted the election atmosphere, and I recommend thatthe Boarddismissthe complaint in Case 15-CA-8201and remand Case 15-RC-6691 for a second election.The case was tried before me in Shreveport, Louisi-ana, on July 26, 1984, pursuant to the July 9, 1981 com-plaint issuedby the General Counsel of the NationalLaborRelationsBoard through the Acting Regional Di-rector for Region 15 of the Board, and the May 24, 1984order of the Regional Director consolidating Case 15-CA-8201 with Case 15-RC-6691. The complaint is basedon a chargefiled June 10, 1981, by Truck Drivers andHelpers Local No. 568, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (Union or Local 568) against Fruehauf Corpo-ration (Respondent or Fruehauf).'In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(5) and (1) of the Act sinceabout December 26, 1980, by refusing to recognize andbargain with the Union because of Respondent's desireto test the correctness of the Union's certification in Case15-RC-6691. The representation case involves objectionsfiled by Fruehauf to an election conducted by the Board,through the Regional Director, on October 16, 1980,which the Union won.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,2Imake the followingFINDINGS OF FACTI.JURISDICTIONA Michigan corporation with a facility located inShreveport, Louisiana, Respondent sells and services se-mitrailers and truck equipment parts. During the past 12months, Respondent purchased and received materialsand services valued in excess of $50,000 directly from'All dates are for 1980 unless otherwise indicated2Respondent also submitted a two-page reply brief dated August 31,1984As the Board's Rules make no provision for reply briefs, the filingof such is a matter addressed to the administrative law judge's discretionJ & J Drainage Products Co,269 NLRB 1163 (1984),Coca-Cola BottlingWorks,186 NLRB 1050 fn 2 (1970)However, it is improper not to ac-company the reply with a motion for leave to file the reply brief and, onmotion,the reply brief maybe strickenforthat reasonXidex Corp,238NLRB 1208 In. 3 (1978) See alsoSave-It Discount Foods,263 NLRB 689In 1 (1982), andMichigan Bell Telephone,240 NLRB 945 fn 1 (1979), inthe analogous situation of reply briefs filed with the Board at the excep-tions stageAlthough Respondent did not include a motion for leave tofile its reply brief,Inote thatthe brief is very short, that it essentiallydoes not contain any new matter,and that review of the reply briefwould not delay my decision herein Accordingly, in the exercise of mydiscretion, I have considered Respondent's reply brief I deny the Gener-alCounsel'sSeptember19, 1984 motion that the reply brief be stricken.274 NLRB No. 67 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints located outside the State of Louisiana.Ifind thatFruehauf is an employer within the meaning of Section2(2), (6), and(7) of the Act11.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Truck Drivers andHelpers Local Union No. 568, a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA Procedural Matters1.BackgroundPursuant to a Stipulation for Certification Upon Con-sent Election approved September 22, 1980, in Case 15-RC-6691, by the Acting Regional Director for Region15, a secret-ballot election was conducted on October 16,1980, among employees of the following stipulated unit:All service department employees, including me-chanics and helpers, employed by the Employer atits facility located at Shreveport, Louisiana, exclud-ing all parts department employees, office clericalemployees, branch clerical employees, sales employ-ees, professional employees, administrative employ-ees, technicians, guards, and supervisors as definedin the Act.Local 568 won the election by a vote of 12 to 6. Noneof the approximately 20 eligible voters cast challengedballots.By letter dated October 22, Fruehauf filed atimely objection.3 The text of Respondent's letter-objec-tion reads:Fruehauf Corporation hereby files its Objections ToConduct Affecting The Results Of Election in theabove-designated case. During the period betweenapproval of the election agreement and the holdingof the election, agents, servants, representatives andsupporters of the Petitioner Union threatened andharassed eligible voters and threatened them withbodily harm The conduct of the Petitioner createdan atmosphere making a free and fair election im-possible.ProvincialHouse, Inc.,209NLRB 215;Steak House Meat Company, Inc,206 NLRB 28.Because of the fear of reprisals by the PetitionerUnion, we have chosen not to set forth the namesof those threatened and harassed herein.We areprepared to furnish such information to a represent-ative of the NLRB and request that you conduct afurther investigation concerning Petitioner's con-duct.3The petitioninCase 15-RC-6691 was filed September 19, 1980 Thatdate opens the preelection critical period in cases involving a Stipulationfor Certification Upon Consent ElectionGoodyear Tireand Rubber Co,138NLRB 453(1962)The same rule, date petition filed, is applied incontested cases where a decision and direction of election issues by a Re-gional DirectorIdeal Electric& Mfg Co,134 NLRB1275 (1961)A copy of this letter is being simultaneously mailedto the Petitioner A Statement of Service is attachedhereto.Following an investigation by Region 15 of Respond-ent's objections, the Acting Regional Director issued hisreport of December 2, 1980, in which he recommendedthat the objections be overruled and Local 568 certified.The Board adopted the recommendation and certifiedthe Union on April 13, 1981, by its Decision and Certifi-cation of Representative (not included in the Board'sbound volumes).Respondent admits that beginning about December 8,1980, and at all times thereafter, including April 21, 23,and 28, 1981, the Union has requested Respondent tomeet and bargain, and that Respondent has declined. Re-spondent further admits that about December 26, 1980,and atall timesthereafter, includingMay 22 and 26,1981,Respondent has refused to recognize or bargainwith the Union Finally, Respondent admits that it has sorefused because it desires to test the correctness of thecertification in Case 15-RC-6691.On June 10, 1981, the Union filed the refusal-to-bar-gaincharge in Case 15-CA-8201. Complaint issued July9 as mentioned earlier. On July 22 the General Counselfiled a Motion for Summary Judgment in Case 15-CA-8201. On December 16, 1982, the Boardgranted summa-ry judgment and ruled that Respondent had violatedSection 8(a)(5) of the Act by refusing to recognize andbargain with the Union.Fruehauf Corp.,265 NLRB 1295(1982).By its decision of December 12, 1983, the Court ofAppeals for the Fifth Circuit denied the Board's applica-tion for enforcement, set aside the certification of theUnion, and remanded the case to the Board for a com-plete record 720 F.2d 1398 (5th Cir. 1983).'The Board, by order dated May 4, 1984, remandedCase 15-CA-8201 to the Regional Director. As notedabove, on May 24 the Regional Director issued his orderconsolidatingCases 15-CA-8201 and 15-RC-6691 andsetting them for a hearing before an administrative lawjudge.2.Respondent's motion to dismissNear the beginning of the hearing, Respondent filed amotion to dismiss the complaint in Case 15-CA-8201 andproceed with a hearing on objections in Case 15-RC-6691 (R. Exh. 2). In its motion, in oral argument at thehearing, and in its posthearing brief, Fruehauf contends,in effect, that the complaint must be dismissed becausethe circuit court's remand declared the certification void.Thus, Respondent argues, the Union and the GeneralCounsel must return to "GO" and start over with, first, ahearing on objections. If the objections are overruled,then the Board may issue a new certification, followedby a request to bargain by the Union, a new refusal tobargain by Respondent, and then a new technical 8(a)(5)complaint by the General Counsel. The Boards and the4As we shall see, one of the early issues to be discussed is the proce-dural effect of setting aside the certification5 Salem Village 1,263 NLRB 704 (1982) FRUEHAUF CORPcourtsa have rejected this argument because of the delayit involvesAt the hearing I denied Respondent's motion? and Ireaffirm that rulingThe argument advanced by Re-spondent in this case is without merit.Salem Village I,263 NLRB 704 (1982). In short, the certification is notvoid, but merely temporarily set aside pending the out-come of a hearing on Respondent's objections. If the ob-jections are overruled, then the Board will follow itslongstanding procedure of reaffirming its decision andorder in the underlying technical 8(a)(5) case. See, forexample,Beaird-Poulan Division,247 NLRB 1365 (1980),enfd. 649 F.2d 589 (8th Cir. 1981).The Board's decision in the underlying case provides,in accordance with cited cases such asMar-Jac PoultryCo., 136 NLRB 785 (1962), that "we shall construe theinitial period of certification as beginning on the date Re-spondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriate unit." 265 NLRB at 1298. Thus, the Board'sorder takes into consideration the possibility of appealsor other delays so that the initial certification year ispostponed until the legal proceeding is final and Re-spondent commences to bargain in good faithRespondent cites cases standing for the propositionthat an employer cannot be required to bargain until avalid certification has issued. Those cases are inappositeand do not address the point Respondent has raised here.Reliance on those cases is simply another version of itstheme that the certification here is void and therefore theprocess must start all over.Another aspect of Respondent's position is that theconsolidation of the unfair labor practice case (the C orULP case) with the representation case (the R case) prej-udices itThe procedure for a C case, which the General Coun-sel prosecutes under Section 10 of the Act, is adversaryinnature.By contrast, the Regional Director, as theBoard's agent, processes an R case as investigative andnonadversary under Section 9 of the Act The cases haverecognized this distinction for many years See, for ex-ample,Salem Village,supra;Bill's Institutional Commis-saryCorp.,186NLRB 597 fn. 5 (1970). And the fieldmanual for the Board's Regional Offices explicitly pro-vides in Section 11422, at 188, that hearings on objec-tions are not adversary. 2 NLRB Casehandling Manual(April 1984) Thus the first paragraph states11422NatureandObjective-A hearing onobjections/challenges is a formal proceeding de-signed to elicit information on the basis of whichthe regional directors or Board may dischargetheir/its duties under Section 9 of the Act. As such,insofar as the Government is concerned, it is inves-tigatory and not adversaryBecause C cases are adversary and adjudicative, theyare subject to the Administrative ProcedureAct (APA).6NLRB v Commercial Letter,496 F 2d 35, 38 (8th Cir 1974),BarrusConstruction Co v NLRB,483 F 2d 191, 195 (4th Cir 1973)'References to the one-volume transcript of testimony are deletedfrom publication405On the other hand, as R cases are merely investigativeand nonadversary, they are exempt from the APA's pro-visionsWillettMotor CoachCo., 227 NLRB 882, 887(1977).Respondent contends that it was prejudiced by havingto operate in the context of a consolidated "C" and "R"case when what is really involved is a hearing on its ob-jections. In addition to that global complaint, Fruehaufprotests that the General Counsel's trial attorney becamean advocate during the portion of the proceeding whenevidence on Respondent's objections was heard. Re-spondent does not point to any specific prejudicial effectresulting from the General Counsel's dual role.The General Counsel's longstanding consolidation pro-cedure, and the dual role it casts on the General Coun-sel's trial attorney, has been approved by the Board andthe courts in many cases. See, for example,Salem Vil-lage,supra,Beaird-Poulan Division,supra;PolyflexM Co,258NLRB 806 fn. 4 (1981),BancroftMfg.Co.,210NLRB 1007, 1011 (1974), enfd 516 F 2d 436, 446 (5thCir. 1981);NLRB v. Commercial Letter,496 F.2d 35, 38(8thCir. 1974),Barrus Construction Co. P.NLRB,483F.2d 191 (4th Cir. 1973);Bill's InstitutionalCommissaryCorp.,186 NLRB 597 fn. 5 (1970), remanded on othergrounds 449 F.2d 694, 696 (5th Cir. 1971).As the court observed in this connection inBarrusConstructionCo. v.NLRB,483 F.2d 191, 195 (4th Cir.1973), due process concerns itself with substance and notwith form.This brings us to a consideration of the proceduralcontext and sequence followed in the instant hearing.First, the nature of the instant case "is a supplementaryunfair labor practice proceeding in which Respondenthas the burden of going forward with the evidence andthe ultimate burden of proof."Beaird-PoulanDivision,247 NLRB at 1366 Even so, the purpose of the remandwas to allow for a complete record to be developed onFruehaufs objections.There perhaps is more than one evidentiary sequencewhich can be followed in these consolidated cases. Inany sequence, once the evidence reaches the objectionsstage, the General Counsel's adversary role in the "C"case is superimposed over the nonadversary role of theRegional Office in the "R" case Another quotation fromtheCasehandlingManualmay be helpful Section11424.4, at 190, provides:811424.4Counsel for the Regional Office-Functionsand Duties:The primary function of counsel, if oneisutilized, is to see that evidence adduced duringtheRegion's investigation becomes part of therecord.The counsel may voice objections, cross-examine,call, and question witnesses, and call for and intro-duce appropriate documents If the information inhis/her possession warrants it, he/she should seek9Sec 11424 4 of the Casehandling Manual and Sec 101 20(c) of theBoard's Rules and Regulations are cited by the court inBarrus Construc-tionCo v NLRB,483 F 2d 191, 195 fn 4 (1973) 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDto impeach the testimony of witnesses called byothersCounsel for the Regional Office should not offernew material until it is certain it will not be offeredby one of the parties. Moreover, in this respect andinattacking evidence which has been presented,he/she must exercise self-restraint. He/she must beimpartial, and he/she must display the appearanceof impartiality.Counsel for the Regional Office should be thor-oughly familiar with the contents of the regionalcase file and, during the hearing, should have it inhis/her possession and should assure that the evi-dence adduced during the investigation is made partof the recordIn this connection, it should be noted that counselfor the Regional Office does not have the duty ofsustainingthe regional director's report or supple-mental decision.The Casehandling Manual makes no distinction con-cerning hearings in which objections are consolidatedwith a technical 8(a)(5) case 9 The latter normally occursfollowing a remand from the Board or a circuit court re-quiring a hearing on the objections.In the usual unconsolidated objections case, the Re-gional Office has no problem exhibiting an impartial ap-pearance. But in a consolidated case, particularly one in-volving a technical 8(a)(5), the task is complicated by thepresence of the ULP case.In this case the General Counsel offered the pleadingsand rested in the C case. Local 568 offered no evidenceand immediately restedFruehauf likewise offered noevidence in the C case and rested. I denied Respondent'smotion that I direct the General Counsel to introduce alldocumentary evidence (such as affidavits) which wasbefore the Acting Regional Director when the latterissued his December 2, 1980 Report on Objections, ruledthat Fruehauf had the burden to proceed on its objec-tions, and directed it to do so Respondent then beganadducingevidence in support of its objections.Imust digressfor a moment. As the record reflects,the parties and I held a second prehearing conferencecall for the purpose ofdiscussingthe need of makingsure that the statements of the witnesses referred to inthe court's opinion, and whose statements were relied onby the Acting Regional Director in his report, would bemade availableto Fruehauf at the hearing. Counsel fortheGeneral Counsel Clement J. Kennington expressedhis intentionto cooperate fully. At the hearing Kenning-ton described his efforts to locate all the witnesses re-ferred to in the Acting Regional Director's report. Headvised us that he had secured statements from some ofthe others referred to in the Acting Regional Director'sreport and had thewitnessesavailable at the hearing.For its witnesses, Respondent called Benny L. Good-win, Local 568's president and businessagent,employeeWalter J. Blackburn, former employee Gregory B. Ste-9Presumably, therefore, the distinction is not perceived as being signif-icant insofar as the nature of consolidated cases is concernedphens (who was employed during the critical period),employee J. P. Monroe, formerassistantservice managerThomas G. Rhodes (no longer employed at Fruehauf),and Branch Manager Ronald C. Townsend. After eachwitness had briefly testified, Respondent, under a proce-dure worked out at the hearing, called for any affidavitsor statements each had given and the General Counselfurnished them. This was followed by more examination.Fruehauf then rested as to its objections.At that point the General Counsel called four wit-nesses.David G. Boothe, Joseph L Jones, Floyd Law-rence, and J. B Caldwell All were employed during thecritical period, although Boothe had left Fruehauf in Jan-uary 1981. Each is referred to by alphabetical letter inthe Acting Regional Director's report. The affidavits fur-nished for Boothe, Jones, Lawrence, and Caldwell hadbeen taken shortly before the hearing by Counsel Ken-nington.Kennington represented that he had been unable tolocate three employees referred to in the December 1980report as employees B, D, and G.10 It may be useful tonote thatin hisDecember 1980 report, the Acting Re-gionalDirector, in addition to naming employee DavidBoothe as an employee who allegedly had made threat-ening remarks, also referred to nine other employees byalphabet letters A through I Kennington accounted forBoothe and the other nine. That is he announced that hewould be calling Boothe as a witness, and he identifiedthe other nine Fruehauf essentially was aware of WalterJ.Blackburn (C), J. P. Monroe (I), and apparently Greg-ory B Stephens (A), since it had presented them (or atleast Blackburn and Monroe) as witnesses to the Region-alOffice during the initial investigation Branch ManagerTownsend testified that Stephens was presented as a wit-nessto the investigating Board agent.Thus, with the three employee witnesses called byFruehauf (A, C, and I), the three Kennington was unableto locate (B, D, and G), and the three Kennington called(E,F, and H), all nine employees referred to by theActingRegionalDirectorwere accounted for. i t Ofcourse, Boothe makes the 10th employee.The accounting process was undertaken to complywith the spirit of the remand. Thus, rather than simplynotifying Fruehauf that it had the burden to go forwardwith all evidence on its objections, the Regional Officemade an affirmative effort, in the interest of assisting indeveloping a full record, of actually tracking down wit-nesses andtaking statements from some of them. CounselKennington served well in this respect.Respondent contends that at the hearing the GeneralCounsel actedas anadvocate during the objections por-tion of the proceeding (Br. 7). In its reply brief, Fruehaufeven complains that the brief of the General Counsel "isdirected exclusively to representationissuesand is adver-10Respectively, employees Travis Jackson, Robert Moore, and ChrisStevens11 In his December 1980 report, the Acting Regional Director ob-served that the only employees presented during the investigation wereA (Stephens), C (Blackburn), and I (Monroe), plus Supervisor T GRhodes, Branch Manager R C Townsend, and Local 568 BusinessAgent B L Goodwin FRUEHAUF CORPsarial in nature."And inits initialbrief,Respondentmoves that the brief filed on behalf of the General Coun-sel be stricken because the General Counsel failed to actimpartially (Br. 13-14). The General Counsel's difficulty,Fruehauf contends,stemsfrom the consolidated natureof the proceeding. In footnote 6 of Respondent's brief,Fruehauf's counselwrites:Having worked for the NLRB for five years, Coun-sel for Respondent has a great deal of empathy forthe position in which the consolidated R Case-CCase procedure places the government's lawyer. Heis required to be both fish and fowl but is not toldwhen to swim and when to fly Inevitably, he endsup trying to fly in water and swim through the air.Counsel's language is colorful, but it is less than de-scriptive of the factsAs to the facts, Fruehauf points tovarious pages where it objected to the General Counsel'suse of leading questions in the manner of an advocateduringhiscross-examinationofFruehauf'switnessWalter J. Blackburn. The General Counsel asserted thathe was cross-examiningas anadvocate because of hisdual role in the proceeding and that he was unable to sayfrom question to question when his roles would inter-change. At one point in cross-examining Gregory B. Ste-phens, the General Counselagainclearlywas cross-ex-amining asan advocate 12 I overruled Respondent's ob-jections on this pointEven if I erred in overruling Respondent's objectionsto the handful of leading questions propounded by theGeneral Counsel, the error was harmless. As with the re-spondent inPolyflex M Co.,258 NLRB 806 fn 4 (1981),Fruehauf has failed to point to any specific prejudice. Ifind there was none. Moreover, Respondent was repre-sented by experienced and able counsel-a factor thecourts consider.Beaird Poulan Division v.NLRB,649F.2d 589 (8th Cir. 1981),BarrusConstructionCo.v.NLRB,483 F 2d 191, 195 (4th Cir. 1973).13In consolidated cases involving allegations of discrimi-nation (unlike a technical 8(a)(5) case), the Board and thecourts have sanctioned a rather generous leeway for theGovernment's lawyer. SeeBarrus14andSahara-TahoeHotel,173 NLRB 1349 (1968).12Teamsters Local 568 was not represented by an attorney at thehearingRespondent asserts, Br 5, that the General Counsel functionedas the Union's lawyer in addressing a matter of a subpoena duces tecum,and in the manner of his cross-examining these witnesses The subpoenamatter arose near the beginning of the hearing and Counsel Kennington'sparticipation as to that was well within his legitimate functionWhetherthe General Counsel would have asked fewer or different questions hadLocal 568 been represented by a lawyer is matter of speculation In atleast one other case an employer has complained that the General Coun-selwas"carryingthe ball" for the union in the representation case.Sahara-Tahoe Hotel,173 NLRB 1349, 1352 (1968) Although the adminis-trative law judge found the General Counsel's extensive participation tobe improper inSahara-Tahoe,the Board overruled the administrative lawjudge13 Indeed, Respondent'scounsel disclosed at the hearing that he wasthe Respondent's attorney inBill's InstitutionalCommissaryCorp,186NLRB 597 (1970),and the slip opinion reflects his name as counsel asdoes the published opinion by the Fifth Circuit ordering a remand 449F 2d 694, 695 (5th Cir 1971)14 InBarrusthe court observed that the Board's attorney made 34 ofthe 59 objections lodged at the hearing and joined in 9 of the union's 17objectionsThe court stated, "We think such participation insufficient to407Nevertheless, it is understandable that an employermight consider it neither necessary nor proper for theGeneral Counsel in a consolidated case involving a tech-nical 8(a)(5) complaint, as here, to press forward duringthe objections stage so as to support,as anadvocate, theallegations of the technical 8(a)(5) complaint.The very nature of a technical 8(a)(5) complaint isquite different from other ULP complaints. The latternormally involves allegations of discriminatory motive orother bad-faith conduct. On the other hand, the onlyway an employer can test the correctness of a certifica-tion is to refuse to bargain-a "technical" 8(a)(5) viola-tionallegation.In the latter situation, the ULP complaintrests entirely on the validity of the election process.In this case Fruehauf filed objections contending thatthe election process was invalidated by certain conductand conditions. As we have seen, that portion of the caseis investigatoryin nature.If the objections have merit,my function normally is to recommend that the certifica-tion be revoked.Salem Village I,263 NLRB 704 (1982).If the R case investigation results in revocation of thecertification, dismissal of the technical 8(a)(5) complaintfollows.The Board inSalem Villageexpressly stated that in aconsolidated case involving a technical 8(a)(5) complaint,"counsel for the General Counsel takes a nonadversaryrole at the hearing as would be the case if the proceed-ing had not proceeded beyond the representation stage."263 NLRB 704. Nevertheless, inBeaird-Poulan Division,247NLRB 1365, 1366 (1980),15 Judge Marvin Rothwrote,with Board approval, that the General Counselhad discretion under Section 3(d) of the Act to proceedas a litigant in a consolidated case rather thanas a neu-tral third party.Whatever the precise rule is, it is clear that even in atechnical 8(a)(5) consolidated case, the' Board, as havethe courts, will look to see whether the Respondent suf-fered any prejudice by the manner in which the GeneralCounsel has participated at the objection stage. See, forexample,Bill's Institutional Commissary Corp.,186 NLRB597 fn. 5 (1970), remanded on other grounds 449 F.2d694 (5th Cir. 1971). Indeed, the Board has held that in RcasesRegionalDirectors (and, thus, their attorneys athearings) are not held to an inflexible requirement ofstrict neutrality.16WillettMotor Coach Co.,227 NLRB882, 887 (1977). After all, due process concerns itselfwith substance rather than form.WillettMotor Coachat887;Barrus Construction Co. v. NLRB,483 F.2d 191, 195(4th Cir. 1973).Ideny Respondent's motion to dismiss because of theconsolidation of the cases, I reject Fruehauf's contentionthat it suffered prejudice by any conduct of CounselKennington, and I deny, as without merit, Respondent'smotion to strike the General Counsel's brief.establish such a degree of partisanship that would destroy the fairness ofthe hearing"CounselKennington clearly did not become as active anadvocate here as the Board's attorney did inBarrusIs A technical 8(a)(5) case16 Sec 11424 4 of the Casehandling Manual, quoted earlier,certainlyauthorizes the Board's attorney to be active,even vigorous,in assisting todevelop a full record 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Objections1. IntroductionBenny L. Goodwin has been president and businessagent of Teamsters Local 568 since April 1979. At somepoint, apparently around mid to late August 1980, BenBarrett, an employee of Respondent, contacted Goodwinrelative to organizing Fruehauf's employees. Goodwinapparently gave Barrett a batch of authorization cards,for a group of employees met after work with Barrett onAugust 26, 1980, at a roadside park near Fruehaufs facil-ity.17Several employees signed cards at that roadsidepark gathering. Goodwin testified, without contradiction,that his only contact employee at Fruehauf was BarrettRespondent contends that Barrett was the Union'sagent in the organizing campaign. As the record reflects,Barrett was no more than a contact for Goodwin. Thus,when the election date was scheduled, Goodwin sentBarrett a letter, dated September 17, notifying him of thedetails (RExh. 3) Presumably Barrett informed hisfellow workers. There is no evidence that Goodwin heldBarrett out as an agent of the Union, paid Barrett for hisefforts, promised him anything of value to assist in orga-nizing the employees, or even asked him to help orga-nize. Indeed, so far as the evidence shows, the organiz-ing idea originated with Barrett who was simply a rankand file worker active in supporting the Union. J. B.Caldwell, not Barrett, served as the Union's observer atthe October 16 election. However, David G. Boothe, anemployee during the period in question, testified that hethought Barrett was no longer employed at electiontime. I find that Ben Barrett was not the Union's agent.Libbey-Owens-Ford Co. v. NLRB,715 F.2d 291 (7th Cir.1983)Respondent apparently has abandoned any contentionthat former employee David G. Boothe was the Union'sagent. Boothe attended union meetings, signed a unioncard, and was a member of the agreed-upon bargainingunitThere is no evidence suggesting that he was theUnion's agent. Although Boothe allegedly made threatsof possible violence if neutral employees would not sup-port a possible strike, there is no evidence showing thatGoodwin t 8 authorized Boothe to make these disputedstatements, ratified them, or even knew about them. Ifind that the evidence fails to establish that Boothe wasan agent of Local 568.Although neither Barrett nor Boothe was an agent ofthe Union, statements attributed to them must be consid-ered on the issue of whether there was a general atmos-phere of fear and violence which rendered a fair electionimpossible.Goodwin testified that he conducted one meeting withemployees before the election petition was filed, and twoor three thereafter. The record reflects that his firstmeeting was held at the union hall on Thursday, August28-only 1 or 2 workdays before the petition was filed11Reference to "Data Park" in the transcripts should no doubt read"at a park" as the phrase appears elsewhere18Goodwin testified, without contradiction, that he was the only rep-resentative from Local 568 involved in the organizing campaignon Tuesday (the day following Labor Day), September2, 1980.This case may well turn on whether Goodwin, at theAugust 28 meeting, told the group that employees whocrossed any future picket line were subject to being shot.Contending that the statement was made, and acknowl-edging that it falls outside the usual time frame for objec-tionable conduct, Fruehauf contends that the statementhad an objectionable impact on the election Respondentargues that this is so because (1) the statement was madeto a majority of the unit,1 s (2) the threat was repeatedduring the critical period and couched in terms of whatUnion Official Goodwin had said, and (3) the statementwas made so close to the opening of the critical period(Br. 25-26).As to incidents predating the critical period, theBoard's established rule is that, although prepetition con-duct may not be used as the basis on which to set asidean election, the rule does not preclude consideration ofsuch conduct insofar as it lends meaning and dimensionto related postpetition conduct or assists in evaluating itShamrock Coal Co.,267 NLRB 625 (1983);Blue BirdBody Co.,251NLRB 1481, fn. 2 (1980), enfd 677 F.2d112 (11th Cir. 1982).2.The union meeting of August 28, 1980At this initial meeting, Goodwin explained the union'sfunction and what he thought it could do for the em-ployees. The meeting lasted an hour or so.There is no dispute that during the meeting of August28 the subject of a possible strike arose and an employeeinquiredwhat would happen if someone crossed thepicket lineAt that point a sharp dispute arises in the tes-timony. Former employee Gregory B. Stephens, whowas an employee during the period in question, testifiedthatGoodwin20 answered. "If you cross a picket lineyou are subject to being shot."Goodwin denies Stephens' version about anyone beingshot.According to Goodwin, when the subject of a pos-sible strike was mentioned, he stated that he did not an-ticipate a strike because the Teamsters had contractswith the Company at other locations and Fruehauf wasan honorable company and would not push the employ-ees into a strike. If a strike came, however, the employ-ees would have to operate an orderly picket line, couldnot block the entrance, and that he could not always bethere to hold their hands. At that point someone askedwhat happens if someone crosses the picket line, andGoodwin replied that the choice was an individual'sright to cross and work behind the line and "we couldnot stop him."19Goodwin testified that of about 24 employees in the unit, between20 and 22 attended the meeting of August 28, 1980 Gregory Stephensestimates the number of employees attending at 15, and David Bootheputs the number at between 12 and 15 Whatever the correct count, it isclearthat amajority of the unit was present21Although Stephens, by the passage of nearly 4 years, could nolonger recognize Goodwin the record is clear that Stephens was describ-ing the meeting of August 28, 1980, and that the Union official to whomhe attributes the remark was Goodwin, and I so find FRUEHAUF CORPGoodwin's version was corroborated in its essentialsby former employee David G. Boothe, and employeesJoseph L. Jones, Floyd Lawrence, and J. B. Caldwell..Stephens concedes that Goodwin did say that picketsmust conduct themselves in a lawful manner.Stephens' version is consistent with that in his pretrialaffidavit of November 3, 1980 (G.C Exh. 7).21 Stephenscould neither recall giving a statement to a Board agentnor authenticate his affidavit'22 and was dubious as to atleast a portion of his purported signature. He testifiedthat the address and telephone number listed on the firstpage were the ones he had in 1980. He verified that thesignature on his authorization card was his own.23 Re-spondent furnished certain original personnel records ofStephens bearing his purported signature (R. Exhs. 7a-7e).They are his employment application, skills state-ment, medical form, and state and Federal tax exemptionforms (L-4 and W-4, respectively). I have compared thesignatures on these forms, and on the authorization card,with the signature on the pretrial affidavit, and I findthat the signature on the pretrial affidavit is that of Ste-phens.24The pretrial statements of Goodwin (R. Exh. 4),Boothe (R. Exh. 8), Jones, Lawrence, and Caldwell werenot secured until July 1984.Notwithstanding his inability to recognize either his af-fidavit or Goodwin's, Stephens was very positive in testi-fying that he had not forgotten Goodwin's threat.Icloselyobserved the witnesses as they testified.Based on demeanor, I credit Stephens, and I reject thecontrary testimony of Goodwin, Boothe, Jones, Law-rence, and Caldwell. Thus, I find that at a union meetingon August 28, 1980, Business Agent Goodwin told a ma-jority of the bargaining unit that any employee whocrossed a future picket line was subject to being shot.3.David G. Boothe's alleged remarksa.Washroom threat to Gregory StephensFruehauf provides a washroom with a large, circularwash basin for employees to use. About 10 feet from thebasin is the area where the toilets and urinals are located.Adjoining the washroom, and connected by a door, is aseparate locker room some 15 to 20 feet from the washbasin.SiThe execution date shown of October 19, 1980, is obviously wrongAs the date on the pretrial affidavit of Walter J Blackburn is November3, 1980, and as both statements were taken by the same Board agent, Ifind the correct date to be that appearing on Blackburn's affidavit (G CExh 6)22 As earlier mentioned here, Branch Manager Townsend testified thatStephens was presented to the investigating Board agent23 Stephens attempted to obtain the return of his card from Local 568after hearing Goodwin's "subject to being shot" threat24Administrative Law Judges frequently make signature comparisonsand findings See, eg ,Sertafilm,Inc, 267 NLRB682, 686(1983) (com-paring fromsignatureson payroll checks for employeesPaulaJacksonand Zenobia Marshall),Gordonsville Industries,252 NLRB 563, 600 (1980)(fromW-4 forms) Indeed, it is error for an administrative law judge torefuse to at least attempt such a comparison notwithstanding his protesta-tion of not being a handwriting expertKen's IGA,259 NLRB 305 fn 2,311 fn 7 (1981), modified on other grounds 697 F 2d 798 (7th Cir 1983)409Around October 3,25 Stephens was joined at the washbasin by Boothe. It was at the end of the workday, andemployee Travis Jackson possibly was at the wash basinalso.26 Boothe, Stephens testified, asked the latter wheth-er he would join a strike if the employees did get theUnion and there was a strike. Stephens replied, "No, Ihave bills to pay." Boothe responded, "Do you knowthat if you cross the picket line you are subject to beingshot?"Stephens asked, "Are you threatening me?"Boothe answered, "No." At that point Stephens andBoothe noticed that Assistant Service Manager ThomasG. "Dusty" Rhodes was standing at a urinal about 8 to10 feet away. There was no more conversation.Stephens' pretrial account has a slight variation (G.CExh. 7). After giving Boothe a "no," that he had "billsto pay," Stephens, in his pretrial affidavit, records thatBoothe asked "Why not?" To this Stephens replied thatone of the reasons was because the "Union man" (whomStephens identifies two paragraphs later as Benny Good-win) said at the meeting that anyone crossing a picketline "could get your ass shot " The statement continues:Boothe: He could be right.Stephens: Are you threatening me?Boothe: No.Boothe argees that there was a conversation at thattime and location, but places J. B. Caldwell in the wash-room in addition to Stephens and possibly Travis Jack-son.He denies that Rhodes was present. Caldwell testi-fied that he never heard any conversation in the wash-room between Boothe and Stephens before the election.Floyd Lawrence testified that he overheard the conver-sation from the locker room where he was changingclothes, and he named J. B. Caldwell as one of thosepresent 27 The demeanor of Lawrence was totally unper-suasiveMoreover, there is no evidence that Boothe and Ste-phens spoke loud enough to be heard by someone in thelocker room. I do not believe that Lawrence heard asingleword of the conversation between Stephens andBoothe any more than Caldwell who admits that heheard nothing.Boothe's version of the wash basin conversation is thathe asked Stephens if the latter was going to walk thepicket line if there was a strike. Stephens replied no, be-cause he could not afford to miss work for he had a lotof bills to pay. Boothe responded that they all had bills,but every man had to do what he believes in, andBoothe believed that they needed to do something aboutthe poor working conditions at Fruehauf.Stephens, Boothe testified, then stated that Goodwinhad told him that anyone crossing the picket line couldbe shot Boothe asked where Stephens got that idea, andthe latter said from Goodwin. Boothe testified (the testi-mony is clarified at page 3 of his affidavit given the day25 The pretrial affidavits of both Stephens (G C Exh 7)and Boothe(R Exh 8) fix the dateabout this time26 Travis Jackson did not testify As earlier noted, CounselKenning-ton represented that he had been unable to locate Jackson27The description is imprecise, and it is unclear whether Lawrenceplaces Caldwell in the locker room or at the wash basin area 410DECISIONS^OF NATIONAL LABOR RELATIONS BOARDbefore) that he. had never-heard 'any such allegationagainst Goodwin. Boothe denies -ever ,telling Stephens orany employee that he could be shot Ffor crossing a picketline.The version of former Supervisor Rhodesis consistentwith that given by Stephens.Stephens was a believable witness, but the demeanorof Boothe was unpersuasive. I therefore find that Bootheremarked as Stephens testified.b. Lunchroom threat to Chris StevensWalter J. Blackburn testified that "2 or 3 months"before the election he overheard a portion' of a conversa-tion at the afternoon break in,the lunchroom in whichBoothe told Chris Stevens in the presence. of two orthree other employees, that he, Boothe, "was big enoughtowhip Stevens' ass" if the latter did not vote the ,wayBoothe desired. Blackburn then turned and walked out.Boothe is the only other person at this alleged conver-sation who testified. Boothe denies the accusation and as-serts that he and Chris Stevens got along at work.Blackburn did not testify in a persuasive manner onthis subject and I do not credit him. Moreover, the ver-sion he gave in his November 1980 affidavit is a strangeamalgam apparently merging the foregoing lunchroomconversation,which he purported to describe at thehearing,with the washroom conversation, betweenBoothe and Gregory Stephens which he did' not under-take to describe before me. In these unreliable circum-stances, I do not credit Blackburn.4. Sidewalk remark by Floyd LawrenceWalter J. Blackburn testified that I or 2 weeks beforethe election he and four or five other unit employees hadparked their vehicles and were walking toward the shopabout 7:45 a.m. Floyd Lawrence was the only employeeBlackburn could recallas being inthe group As theywalked the employeeswere discussing the union matter.Lawrence remarked: "Well, if I cross thepicket line, Igetshot; and if I don't work, I will starve to death."Blackburn's 1-1/2-page-pretrial affidavit,given lessthan 3 weeks after the election, or about 4 to 5 weeksafter the asserted event, does not contain any descriptionof the incident (G.C. Exh. 6). Blackburn could not recallwhether he mentioned it to the Board agent, and doesnot know why it was not included in his affidavit.Lawrencedenies makingany such comment. He wasnot asked whether he could have been walking withBlackburn and other employees toward the shop. Pre-sumably, however, it would not be unusual for employ-ees to arrive at work at the same time and walk togethertoward the shop. Thus, I find that the incident couldhave happened. The question is whether it did.Blackburn concedes that his memory of events in 1980was better then than now. On the other hand, it is notunusual for people to recalla significantremark from aconversation although no longer able to remember,nearly 4 years later, anything about the nature of theconversation besides its general subject. Nor is it uniquethat an employee will forget tomention anincident to aBoard agent. After all, the contents of a pretrial affidavitdepend largely on how searching are the questions of theinvestigating Board-agent.'Baker Mfg.Co.,269 NLRB794,,815 fn 72(1984).On this topic Blackburn -testified with a persuasive de-.meanor,whereas theademeanor,of Lawrence did not in-spireconfidence in his testimony.I therefore find that.Lawrence;.a bargaining unit,employee,made the remarkas described',by Blackburn.5.Parking lot threat by Ben BarrettBlackburn described another incident not included inhis 1-1/2-page-pretrial affidavit. Again, Blackburn couldnot, recallwhether .he mentioned it to the Board agentand-'had no explanation'for its omission from his affida-vit.According to `Blackburn, about 3 to 4 weeks beforethe election he and Ben Barrett were sitting in a truck onthe parking lot at the 10 a.m. break., No others werepresent.Barrett asked Blackburn which way he wasgoing to vote. Blackburn answered that he was undecid-ed and was not going to tell anyone how he was goingto vote. Barrett replied that Blackburn had better vote"the way we want you to or you might get your ass shotoff."On cross-examination by the General Counsel, Black-burn's version changed somewhat to assert that Barrettasked him whether he was foror againsttheUnion.Blackburn said he was neutral and would vote the wayhe wanted to. Barrett responded, "We had better gounionbecause if you don't, you might get shot when youwalk across the line." Blackburn said, "That is that," dis-mounted from the truck and returned to the shop. Bar-rett did not testify. Blackburn testified that he did nottell any employee of Barrett's remark.Blackburn did not testify with a persuasive demeanoron this topic, and I do not credit him. I therefore findthat Barrett did not make the remarks attributed to himby Blackburn. This is. not to say that they did not have aconversation in a truck on the parking lot and talk aboutthe Union. I simply find that Barrett did not remark asBlackburn described.6.Rumors of being shotJoseph L. Jones testified that therewas a rumor goingthrough the shop that David Boothe had said that anyemployee crossing a picket line could get shot. He thinksthe rumor was circulating after the election, but he reallyis unsure of when the employees were discussing it.J.B.Caldwell heard rumors that someone had madethe statement that people crossing the picket line wouldbe shot, but he could not recall whether it was before orafter the election that he heard it.Floyd Lawrence denied that such rumors circulatedbefore the election. He testified that after the election ameeting washeld and the employees told that the elec-tion had been overturned because someone had threat-ened that employeescrossingthe picket line would beshot.The timing called for in Lawrence'sversion isstrange.The Fifth Circuit did not set aside the certifica-tion until its decision of December 12, 1983-over 3years after the election. FRUEHAUF CORP.The demeanor of Lawrence was unpersuasive, and I .do not credit him. Indeed, Jones and Caldwell testifiedas if weighing their answers on the basis of whether suchanswers supported the position of Teamsters Local 568.It is true that none of the witnesses called by Fruehauftestifiedof having heard the rumors. Nevertheless, thetestimony of Jones and Caldwell establish that rumorscirculated at some point that anyone crossing a picketline could be shot. I do not believe Jones and Caldwellconcerning their inability to recall whether the rumorswere before or after the election. At one point Caldwellin fact tentatively placed the rumors as beginning a fewdays after theunion meetingof August 28.Existence of the rumors during the critical period isentirely consistent with my findings that Business AgentGoodwin made the threat on August 28 and that DavidBoothe repeated it about October 3 to Gregory Ste-phens.Some of the employees sought to remain neutralduring the preelection period. Rumors that anyone cross-ing a picket line could be shot could well have been cir-culated for the purpose of coercing the neutral employ-ees into supporting the Union. Whether that strategy isrationalorwould be successful is not controlling.28Whether it occurred, for whatever reason, is the ques-tion. I find that rumors were circulating during the pree-lection critical period that anyone crossing a futurepicket line could be shot.7.Conduct of anonymous perpetratorsa.Harassment of Gregory StephensGregory B. Stephens credibly testified that unidenti-fied persons, whom he suspected of being union support-ers,29poured oil all over (and perhapsin) histool box,packed his boots with wheel bearing grease, and causedthe disappearance of his clean uniforms. His recollectionof thetiming washazy, although he thinks most of thisoccurred during the critical period.His pretrial affidavit specifically dates the incidents asfollows (G.C. Exh. 7):Oil on tool box-10-8-80Grease in boots-10-21-80Uniformsmissing- 10-24-80Ifind that the events occurred about the dates given inthe affidavit. Thus, only the oil on the toolbox occurredduring the critical period.29The voting unit here was only 20 employees of whom 18 voted,with a union victory of 12 to 6 It is conceivable that, notwithstandingthe secrecy of the ballot box, undecided employeesin such a small unitmightconclude that Union supporters could match noses with the tallyof ballots and that therefore the safest avenue would be to submit to thewill of those threatening potential violenceMoreover,a desire to have abargaining unit willing to give unanimous support to any strike in orderto achieve bargaining demands is not unrelated to the tactic of supportthrough coercion29About an hour before the first incident a union supporter told Ste-phens that he had seen cases at other firms where those against unionswould have their property mishandled411b.Telephone threat to Walter BlackburnWalter J. Blackburn credibly described a telephonecall he received at his home on. October 13 from an un-identifiedmale caller.30When Blackburn said hello, theman callingasked how Blackburn was going to vote.Blackburn said he had not yet decided. "You had bettervote it the right way," the caller said who then hung up.In his pretrial statement, Blackburn asserts that the calldid not affect his vote in any way. Although Blackburnwas not asked whether he mentioned this incident toother employees, he testified that he did not tell employ-ees about the other incidents he describedin histestimo-ny.c.Threat to J. P.MonroeThe Reverend J. P. Monroe, a Fruehauf employeeduring the time in question, testified that about 1 or 2weeks before the election a mechanic, whose name hedid not know, asked Monroe whether he was going tovote for the Union.3 t Monroe answered no. The me-chanic asked why. Monroe answered, because, he be-lieved in righteousness,that he had thought it over,prayed overit,"and theLord showed me through theSpirit not to vote for it." The mechanic replied, "Don'tyou know that it may cost somebody's life?" Monroehad no opportunity to respondbecause themechanic wascalled away at thatpoint.32Monroe testified that he told no employees about themechanic's remark, and that for awhile the remark con-cerned him. At page 2 of his pretrialstatement,Monroediscloses that he did not know what the mechanic meantby his remark.Ifind that the incident occurred as Monroe describesin his affidavit-refreshed testimony. I also find that whileMonroe did not understand just how his negative votecould cost somebody's life, he nevertheless remainedconcerned about the remark for some time. Admittedlyhe told no other employee of the incident.C. Analysis and ConclusionsRespondent'scontentionsthatCase 15-CA-8201should be dismissed because the certification is void, be-cause that case was consolidated with Case 15-RC-6691,and because the General Counsel's attorney served in adual capacity at this hearing (and with an asserted con-flict of interest regarding a duty of impartiality in the"R" case), have been treated earlier and rejected. Thatbrings us to Fruehauf's objections in Case 15-RC-6691.BusinessAgent Goodwin's threat made at the August28, 1980 union meeting cannot itself serve as the basis forordering a new election, for it falls outside the criticalperiod.Nor can the single threat of David Boothe, not30 At the hearing he placed the date about a month before the electionThe date of October 13, 1980, set forthin his pretrialaffidavit of Novem-ber 3, 1980, is probably more accurate91Monroe's recollection was poor, and his memory of the event hadto be refreshed in detail from his pretrial statement dated November 3,1980 (R Exh 6) At the hearing he placed the incident as about 3 weeksbefore the election, but in his affidavit he fixes the date as 1-2 weeksbefore the election The affidavit appears to be more reliable22 The conversation occurred in the washroom (R Exh 6) 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agent of the Union, cause a new election. However,Respondent argues that all the events, as found, tie backtoGoodwin, with the total impact being such as toimpair the free choice of the voters.The General Counsel points to the fact that some ofthe incidents were not even mentioned to other employ-ees by the affected employee. Countering this, in effect,Respondent observes that the change of only three voteswould have meant a tie vote and a loss by the Union.Fruehaufs argument is persuasive. A month after Busi-ness Agent Goodwin's August 28 threat to a majority ofthe unit employees that anyone crossing a picket line wassubject to being shot, David G. Boothe repeated Good-win's threat to Gregory B. Stephens. Before the election,and during the "critical" period, rumors circulatedamong most of the employees that anyone crossing apicket line could be shot. J. P. Monroe was told by an-other employee shortly before the election that a voteagainst the Union may cost somebody's life, and employ-eeWalter J. Blackburn received a telephone call from ananonymous person just 3 days before the election that hehad better vote the "right" way.A week or two before the election employee FloydLawrence, speaking to Walter J. Blackburn and someother employees, framed the dilemma facing the employ-ees resulting from the Union's threat: "Well, if I crossthe picket line, I get shot; and if I don't work, I willstarve to death."Goodwin's threat, I find, tainted the election atmos-phere by virtue of its serious nature in conjunction withthe other circumstances previously discussed. Thus, theUnion's threat was made to a majority of the voterspractically on the eve of the preelection critical period.The Union is therefore responsible for setting in motiona chain of events in which union supporters, such asinstanceinvolving Gregory B. Stephens,.or as rumors topractically all the bargaining unit.When these-factors areconsidered in connection with the small size of thevoting unit, and the fact that a change of three voteswould have meant a union loss, it is clear that the Unionwas responsible for destroying the required condition offreedom of choice.On these findings and conclusions, I make the follow-ing33RECOMMENDATIONSI recommend that the Board sustain Fruehauf s objec-tions to the election, revoke the Union's certification inCase 15-RC-6691, dismiss the complaint in Case 15-CA-8201, and remand Case 15-RC-6691 to the Regional Di-rector for Region 15 for the purpose of conducting asecond election whenever the Regional Director deemsitappropriate. Because 4 years have elapsed since thefirst election, I further recommend that the Regional Di-rector be instructed to modify the standard notice ofelectionso asto include theLufkinRulenotice.34Lufkin Rule Co.,147 NLRB 341 (1964);Oklahoma CityCollection,263 NLRB 79, 84 fn. 20 (1982).33 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses34Also cited in sec 11452 1, at 197-198, of 2 NLRB CasehandlingManual(April 1984)